Citation Nr: 0921411	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-32 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  In that decision, the RO awarded 
service connection for PTSD with depression at a 30 percent 
disability rating, effective from January 12, 2006.  The 
Board notes that in a February 2006 rating decision the 
Veteran was service-connected for depression at a 30 percent 
disability rating, effective from January 12, 2006.  The 
Board notes that the service connection claims for depression 
and PTSD were combined when service connection for PTSD was 
granted.  As such, the Board addresses the issue of a request 
for an initial increase in disability rating for PTSD with 
depression.  

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded the issue is properly 
before the Board.  See Fenderson v. West, 12 Vet. App. 116 
(1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, 
the Board will address whether a rating in excess of 30 
percent is warranted for the entire appeal period.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence of record shows that the Veteran suffers from 
anxiety and depression, sleep impairment due to nightmares, 
irritability, enhanced startle reflex with hypervigilance, 
and difficulty concentrating, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD with depression more closely approximates 
occupational and social impairment with reduced reliability 
and productivity, deficiencies in most areas or total 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; difficulty or inability to establish and maintain 
effective work and social relationships; suicidal ideation; 
obsessional rituals; illogical speech; impaired impulse 
control; spatial disorientation; gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD with 
depression in excess of 30 percent are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in April 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2007 letter provided this notice to the 
Veteran.

The Board observes that the April 2007 letter was sent to the 
Veteran prior to the August 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
April 2007 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, 
supra.  

Furthermore, with regard to the claims of entitlement to 
initial evaluations, the Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA and private treatment records, and the Veteran has 
been afforded a VA examination in connection with his claim, 
the respective report of which is of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  For reasons discussed in 
more detail below, the Board finds that the competent 
evidence demonstrates that the Veteran's service- connected 
disability did not undergo an increase in severity sufficient 
to warrant a staged rating during the relevant appeal period.  
As such, the Board will discuss the Veteran's PTSD 
symptomatology in relation to the applicable rating criteria 
for the entire appeal period.

The Veteran's PTSD with depression is evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  Under that 
diagnostic code a 30 percent rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008). 

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 30 percent evaluation, but 
no more, for PTSD.  The Board notes that the competent 
medical evidence of record for the period of January 2006 to 
July 2007, including C&P psychological examinations dated 
February 2006, February 2007 and July 2007; and an April 2006 
private examination shows that the Veteran's mental health 
examiners have characterized his mood as anxious and 
depressed, and that the Veteran has some difficulty dealing 
with his military experiences, avoiding war movies and 
reunions.  The Board notes that the Veteran suffers from 
nightmares that affect his ability to sleep.  The Board 
observes that in the February 2006 C&P examination report the 
examiner notes that the Veteran presented with appropriate 
speech, normal memory, and no thought impairment, however, he 
also exhibited irritability, feelings of worthlessness, and 
decreased interest in activities.  The February 2007 C&P 
psychological examination report indicates that the Veteran's 
PTSD is characterized by good hygiene, normal speech, good 
recent and remote memory, no hallucinations or delusions, and 
no suicidal or homicidal ideations.  However the examiner 
does note that the Veteran suffers from increasing depression 
due to the worsening of his hearing loss; a growing lack of 
interest in some activities and difficulty concentrating.  
The July 2007 examination report shows much of the same 
symptomatology as the aforementioned examination reports only 
adding that the Veteran also suffers from an enhanced startle 
reflex and is quick to anger.  The foregoing symptoms more 
accurately indicate a 30 percent disability rating than any 
higher disability rating as the 30 percent disability rating 
consists, as noted above, of the following symptomatology:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2008).

The Board acknowledges that the April 2006 private outpatient 
psychological evaluation examiner opines that the Veteran is 
suffering from severe PTSD noting that the Veteran has 
diminished interest in social activities, persistent sleep 
disturbances with nightmares, irritability, outbursts of 
anger, hypervigilance, depressed affect and mood, and 
moderately impaired recent memory.  The Board notes that the 
doctor's description of the Veteran's PTSD as severe implies 
a higher disability rating than is currently assigned.  
However, the Board finds that the aforementioned 
symptomatology, with the exception of the outbursts of anger, 
does not represent a severe disability and in fact the 
symptomatology more accurately reflects the currently 
assigned 30 percent disability rating, as defined above, and 
therefore the Board finds that a 30 percent disability rating 
is appropriate for the entire appeal period.

As for evidence regarding work and social relationships, the 
Board notes that the Veteran is currently retired from 
working as a diesel mechanic, a job he held for more than 30 
years.  The Board further notes that the February 2007 C&P 
examination report noted that the Veteran retired due to 
emphysema problems.  As such, the Board finds that the 
Veteran does not have difficulties maintaining and 
establishing work relationships and does not appear to have 
had difficulties in his work environment.  With respect to 
the Veteran's social relationships, the Board notes that the 
February 2006, February 2007, and July 2007 C&P examination 
reports indicate that the Veteran has frequent interaction 
with family and friends.  Specifically the Board notes that 
the Veteran and his wife attend church most Sundays and 
attend dinners with Church friends regularly.  The Veteran 
has two children.  He sees his son once or twice a month, and 
his daughter several times a year.  He has an adult 
grandchild that he sees daily because the grandson lives with 
him.  He also has a group of friends that he meets for 
breakfast in the mornings.  The Board acknowledges the March 
2007 letter from the private doctor that states that the 
Veteran was severe deficiencies in areas such as work and 
family relationships.  The Board also observes the April 2007 
outpatient psychological evaluation by the same doctor which 
notes that the Veteran has a diminished interest in social 
activities and social gatherings.  However, the Board finds 
that the competent evidence of record contradicts the private 
doctor's assessment and therefore the Board finds the March 
2007 letter and April 2007 outpatient psychological 
evaluation to be of little probative weight.  In 
consideration of all of the above the Board finds that the 
Veteran's current 30 percent disability rating accurately 
reflects the Veteran's occupational and social level of 
impairment.  

Additionally, the Board notes that the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 50 percent disability rating.  The medical evidence 
does not show that the Veteran has experienced frequent panic 
attacks, impairment of short or long term memory, impaired 
judgment, difficulty in understanding complex commands, or 
impairment of abstract thinking with circumstantial 
circumlocutory or stereotyped speech.  Rather, the examiner 
at the July 2007 private examination noted that the Veteran 
exhibited coherent and relevant speech, no panic attacks, 
good long-term and short-term memory, and no impairment of 
thought process.  Additionally, the February 2007 examination 
report noted that the Veteran is alert and oriented and 
showed ability to follow moderately complex instructions.  

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 70 percent evaluation or higher.  The medical 
evidence does not show that the Veteran exhibits speech that 
is intermittently illogical, obscure, or irrelevant.  
Additionally, there is no evidence that the Veteran suffers 
from impaired impulse control, near-continuous panic or 
depression affecting the ability to function independently; 
spatial disorientation; or difficulty adapting to stressful 
circumstances.  The private and VA examination reports state 
that ritualistic obsession, homicidal ideations, delusions 
and hallucinations are absent.  There is also no indication 
that the Veteran neglects his personal hygiene or appearance.  
Lastly, the Veteran has not shown an inability to establish 
and maintain effective relationships as shown by his frequent 
interaction with his wife, children, grandchildren, and 
friends.  The Board acknowledges that the March 2007 letter 
from the private doctor states that the Veteran is in a state 
of near continuous panic, anxiety, and depression which 
affects the Veteran's ability to function independently.  
However the competent medical evidence does not bear this 
out:  good personal hygiene; the Veteran's regular work-out 
routine; help around the house, including care for family 
pet; frequent interaction with family and friends; and 
regular church attendance.

Finally, the Board observes that the competent evidence of 
record also does not demonstrate that the Veteran's 
symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that 
the Veteran's medical records do not contain evidence which 
supports a finding that he has gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation 
as to time or place, or memory loss for names of close 
relatives, own occupation, or own name.  While the Board 
acknowledges that the February 2007 C&P examination report 
notes that the Veteran is often depressed because his ability 
to communicate is limited due to his hearing loss, there is 
no indication that this is a gross impairment in 
communication.  Accordingly, his overall symptomatology more 
closely approximates the schedular criteria for the 30 
percent disability rating.

Additionally, the Board notes that the Veteran was assigned 
GAF scores of 70, 55, and 65 by the February 2006, February 
2007 and July 2007 C&P examiners respectively.  The scores of 
65 and 70 indicate that the Veteran has some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  The score of 55 indicates that 
the Veteran has more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
However, the Board acknowledges that the April 2006 private 
psychological examiner assigned a GAF score of 45 which 
indicates that the Veteran has some serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Upon review of the competent evidence, the 
Board finds that the GAF scores of 65 and 70 are more 
consistent with the medical evidence of record that addresses 
the Veteran's actual symptoms and level of functioning.  The 
Board notes that the medical evidence more typically exhibits 
mild symptoms or some difficulty in social functioning as 
indicated by the Veteran's frequent interactions with his 
wife, children, grandchildren, and friends.  Accordingly, 
such characterization more closely approximates the schedular 
criteria associated with the currently assigned 30 percent 
evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran 
has successfully maintained familial and work relationships.  
The record also demonstrates that he is able to function 
independently, and has no delusions or cognitive impairment.  
He does, however, exhibit a depressed mood, anxiety, and some 
sleep impairment due to occasional nightmares.  Based on the 
foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for a 30 percent rating for 
the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore unwarranted.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does not show that symptomatology associated 
with the Veteran's PTSD more nearly approximates the 
schedular criteria associated with a higher rating at any 
time relevant to the appeal period.  Therefore the currently 
assigned 30 percent rating is appropriate for the entire 
appeal period.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD with depression warrants a rating higher than 
30 percent on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
PTSD have been contemplated in the above stated ratings under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 30 percent for the 
Veteran's service-connected PTSD with depression.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD) with 
depression, evaluated as 30 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


